PER CURIAM.
The appellant seeks review of an order discharging a writ of habeas corpus and remanding him to custody on a Governor’s Rendition Warrant. We reverse.
The rendition warrant recites that the demanding jurisdiction charges the appellant with having committed the crime of grand larceny against its law. The papers annexed thereto and served upon the appellant indicate that the crime charged was other than grand larceny. The rendition warrant was not supported by the annexed papers and was therefore deficient in that it failed to place the appellant on notice of the crime with which he was charged. See: State v. Chase, 91 Fla. 413, 107 So. 541; Kelly v. State ex rel. Rosenthal, Fla.App. 1963, 149 So.2d 85.
The order here under review is hereby reversed with directions to discharge the appellant-relator.
Reversed and remanded with directions.